UNITED STATES DISTRICT COURT                                             CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                             Courtroom 840

BEFORE: GARY R.BROWN                                                    DATE:7/29/2020
       U.S. DISTRICT JUDGE                                              TIME: 12:00

     CASE: 16-CV-5760; 18-CV-4397; 18-CV-6453; 19-CV-942; 19-CV-4381; 20-CV-511
                          In re: Northrup Grumman Corporation Litigation

APPEARANCES:            Plaintiff: Paul Napoli, Nichlas Rigano (18cv 6453)

                        Defendant: Grant Esposito -NGC,Peter Tamigi -Town
                                                                                         U.S. DISTRICT COURT E.D.N.Y.
COURT REPORTER/FTR#:12:04-1:13 AT&T Conference
                                                                                        *       JUL 29 2020      *
THE FOLLOWING RULINGS WERE MADE:
                                                                                         LONG ISLAND OFFICE


X       Other: Discovery issued discussed. Status letter due within 30 days. Status conference
set for 9/30/2020 at 11:30 a.m.



To obtain a copy of the transcript counsel should contact ESR Central Islip at(631)712-6030.
Instructions and forms for requesting a transcript can be found at https://www.nyed.uscourts.gov/ under
the Court Information tab.
